IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON
                                                No. 69327-1-1
                     Respondent,
             v.                                 DIVISION ONE


WILLIAM BOL AKOL,                               UNPUBLISHED OPINION

                    Appellant.                  FILED: SEP - 2 ZOH


       Per Curiam. William Akol appeals the judgment and sentence entered

following a stipulated facts trial on a charge of attempted rape in the second
degree. Akol's counsel on appeal challenges a community custody condition
requiring a chemical dependency evaluation. The State contends, and we
concur, that this issue is moot since the condition has been stricken via an

amended judgment and sentence. Akol's pro se statement of additional grounds
for review raises no reviewable issues under RAP 10.10(c) ("the appellate court
                                                                                 r^-3   : "> "3



will not consider a defendant/appellant's statement of additional grounds for £         gi
                                                                                 rn      „ o

review if it does not inform the court of the nature and occurrence of alleged ^. J^
                                                                                         ~s> -v


errors.").                                                                         S:     n=S

        Affirmed.                                                                   o



                     For the Court:




                                               f y\ A/^               nI